DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' Response to Office Action, received 11-25-2020, is acknowledged.  Claims 9-11, 17, and 18 have been amended.
 Claims 1-18 are pending. Claims 1-8, and 12-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 9-11, 17, and 18 are under consideration.
Rejections Withdrawn
The rejection of claim 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, insufficient antecedent basis for the limitation "The variant strain according to claim 9" in line 1, is withdrawn in light of the claim amendment.
The rejection of claim 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, insufficient antecedent basis for the limitation "The variant strain according to claim 9" in line 1, is withdrawn in light of the claim amendment.
The rejection of claim 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, insufficient antecedent basis for the limitation "The variant strain according to claim 9" in line 1, is withdrawn in light of the claim amendment.
The rejection of claim 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, insufficient antecedent basis for the limitation "The variant strain according to claim 9" in line 1, is withdrawn in light of the claim amendment.
The rejection of claim 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "derived", is withdrawn in light of the claim amendment.
The rejection of claim 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "CTX-env and CTX-0139", is withdrawn in light of the claim amendment.

Rejections Maintained
The rejection of claims 9-11, 17, and 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "the substituted toxT protein has the amino acid sequences of SEQ ID NO: 7", is maintained.
	Applicants argue that the claim amendments obviate the rejection.
	The examiner has considered applicants' argument, in light of the claim amendments, but does not find it persuasive.
	Newly amended claim 9 now recites "wherein the substituted toxT protein comprises the amino acid sequence of SEQ ID NO:7.
	The use of open language, i.e., "comprises" permits any number of amino acid residues on either end of the known sequence SEQ ID NO:7.
	Thus, is it unclear which amino acid residue is "139".  Is it based on the SEQ ID NO:7, or, is it based on the entire "substituted toxT" protein which "comprises" SEQ ID NO:7.




Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        February 12, 2021